Title: John Adams to Bidé de Chavagnes, 27 February 1785
From: Adams, John
To: Chavagnes, Bidé de


        
          Dear Sir
          Auteuil near Paris Feby: 27: 1785.
        
        I have received your obliging Letter of the 15th: of this Month, and am very sensible to your kind attention
        Last Summer, my dear Mrs: Adams, and Miss Adams, both of whom, you saw at Braintree, were so kind, as to cross the Atlantic to meet me. They arrived in London while I was at the Hague. I soon

found the way to them, and as I received orders at the same time to join Mr: Franklin and Mr: Jefferson at Paris in order to execute some new Commissions in which we three are joined, brought them with me to this Place, My eldest Son, your old acquaintance is with us and we should all be very happy to see you at Auteuil, vis à vis la Fontaine.
        Mr Dana, Mr: Thaxter, Mr: Allen, Mr: S. C. Johonnot, and my Charles are all return’d to America: when it will be my Fortune to return, I know not. It is now near eleven years that I have been wandering in Philadelphia, York Town, Baltimore, France, Spain and England, and I hope it will not be much longer before I return to Boston and to Braintree, to my humble Contemplations and rural Amusements wishing well to the world, but keeping it at a great distance. This same world, which is seldom a good friend or agreeable acquaintance.
        With much Esteem and regard I have the honour to be &c
      